Case 1:19-cv-00005-MSM-PAS Document 53 Filed 01/22/20 Page 1 of 4 PagelD #: 743

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

DOLORES CEPEDA,
Plaintiff,

Vv. C.A. No. 19-cv-00005-WES-PAS

BANK OF AMERICA, N.A.,

FAY SERVICING, LLC and

WILMINGTON TRUST NATIONAL
ASSOCIATION SOLELY AS TRUSTEE FOR
THE MFRA TRUST 2014-2,

Defendants.

 

 

AFFIDAVIT OF FAY SERVICING, LLC
I, Stephanie Cejas, do hereby state as follows:
1. I am over the age of 18, of sound mind, and able to make this Affidavit.
2. Upon information and belief, the matters set forth in this Affidavit are true and
accurate based on business records kept by Fay Servicing, LLC (“Fay”) in the ordinary course of
business relating to a mortgage loan issued to borrower Dolores Cepeda (“Plaintiff”) that is at

issue in this case.

3, I am a current employee of Fay. I hold the position of Trial and Mediation
Specialist.
4, I have personal knowledge of the matters set forth in this Affidavit based upon my

review of the business records kept by Fay in the ordinary course of business relating to the
mortgage loan at issue.
5. Fay is the loan servicer for Wilmington Trust National Association Solely as

Trustee for the MFRA Trust 2014-2 (“Wilmington Trust”), which is the holder by assignment of
 

Case 1:19-cv-00005-MSM-PAS Document 53 Filed 01/22/20 Page 2 of 4 PagelD #: 744

the Note and Mortgage on property located at 177 Dexter Street, Providence, RI (the

ee

Property”).

6. As part of its business practice, Fay keeps records of all correspondence it had
with Plaintiff relating to Plaintiffs default under the note and mortgage.

7. Also as part of its business practice and as servicer for Wilmington Trust, Fay
maintains a loan file for Plaintiffs’ loan, which includes documents and information relating to
origination and ownership of the loan, as well the servicing notes for the loan.

8. According to the electronic books and records of Fay, Plaintiff granted a
Mortgage to Bank of America, N.A. on December 22, 2006. A true and accurate copy of the
Mortgage is attached hereto as Exhibit A.

9. According to the electronic books and records of Fay, Plaintiff defaulted on the
Mortgage in or around August 2016.

10. According to the electronic books and records of Fay, Bank of America sent to
Plaintiff a Notice of Mediation Conference pursuant to R.I.G.L. § 34-27-3.2 on October 3, 2016.
A true and accurate copy of this Notice of Mediation Conference is attached hereto as Exhibit B.

11. According to the electronic books and records of Fay, the Mediation Coordinator
issued a Certificate of Compliance with Mediation Requirement, certifying that Bank of America
provided the Notice of Mediation Conference pursuant to § 34-27-3.2, on January 4, 2017. A
true and accurate copy of this Certificate of Compliance is attached hereto as Exhibit C.

12. According to the electronic books and records of Fay, on September 14, 2017,
Bank of America sent Plaintiff a Notice of Intent to Accelerate. A true and accurate copy of this

Notice of Intent to Accelerate is attached hereto as Exhibit D.
Case 1:19-cv-00005-MSM-PAS Document 53 Filed 01/22/20 Page 3 of 4 PagelD #: 745

13. According to the electronic books and records of Fay, Bank of America sold the
Mortgage to Wilmington on September 29, 2017, and Fay took over as the servicer of the
Mortgage on November 1, 2017.

14. According to the electronic books and records of Fay, Fay sent to Plaintiff a
second default/right to cure/intent to accelerate notice on December 15, 2017. A true and
accurate copy of this second acceleration notice is attached hereto as Exhibit E.

15. According to the electronic books and records of Fay, Defendants mailed Plaintiff
a Notice of Availability of Mortgage Counseling Services pursuant to § 34-27-3.2 on September
26, 2018. A true and accurate copy of this Notice is attached hereto as Exhibit F.

16. According to the electronic books and records of Fay, on November 15, 2018,
Defendants sent Plaintiff a notice of foreclosure sale, identifying the sale date as January 7, 2019.
A true and accurate copy of this Notice is attached hereto as Exhibit G.

17. According to the electronic books and records of Fay, Fay has issued monthly
mortgage statements to Plaintiff. True and accurate copies of the monthly mortgage statements

from January 2018 to the date of Plaintiff's Complaint are attached hereto as Exhibit H.

Signed under the pains and penalties of perjury this 26th day of April, 2019.

\
* ¥

Stephanie Cejas

 

Fay Servicing, LLC

 
Case 1:19-cv-00005-MSM-PAS Document 53 Filed 01/22/20 Page 4 of 4 PagelD #: 746

STATE OF Florida

On this _26th__ day of April 2019, before me, the undersigned notary public,

personally appeared the above-named Stephanie Cejas , proved
to me through ___ satisfactory evidence of identification, which was
¥ fepfpr tux Movin * , to be the person whose name is signed on the preceding or

 

attached document, and acknowledged to me that he signed it voluntarily in said capacity for its
stated purpose.

Notary Public
My commission expires: / LS a

_Whbe~

Niwa e. “Boor

 

 
  
   

  
 
 
  

ie, MICHAEL D. BROOKS

ie MY COMMISSION # GG 179493

Le EXPIRES: January 25, 2022

rk Bonded Thru Notary Public Underwriters
CREPES TGLE
